Case 1:21-cv-00242-JDL Document 23 Filed 08/31/21 Page 1 of 2          PageID #: 189




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


JANE DOES 1-6, et al.                  )
                                       )
      Plaintiffs,                      )
                                       )
                    v.                 ) 1:21-cv-00242-JDL
                                       )
JANET T. MILLS, in her official        )
capacity as Governor of the            )
State of Maine, et al.                 )
                                       )
      Defendants.                      )

                             PROCEDURAL ORDER

      The Court held a case management conference on August 31, 2021, regarding

the Plaintiffs’ Motion for Preliminary Injunction (ECF No. 3) and their Motion to

Proceed Using Pseudonyms and for Protective Order (ECF No. 21). For the reasons

stated on the record, resolving both motions will require a highly expedited schedule.

Accordingly, it is ORDERED:

      1. A hearing on the Plaintiffs’ Motion for Preliminary Injunction (ECF No. 3)
         will be held on Friday, September 10, 2021 at 2:00 p.m., to be conducted by
         videoconference.

      2. The Defendants’ response to the Motion for Preliminary Injunction shall be
         filed by 12:00 p.m. on Wednesday, September 8, 2021.

      3. The Plaintiffs’ reply shall be filed by 12:00 p.m. on Thursday, September 9,
         2021.

      4. The Defendants’ response to the Plaintiffs’ Motion to Proceed Using
         Pseudonyms and for Protective Order (ECF No. 21) shall be filed by 5:00
         p.m. on Wednesday, September 1, 2021. No reply will be permitted except
         by leave of the Court.

      A hearing on Plaintiffs’ Motion to Proceed Using Pseudonyms is tentatively
scheduled for Thursday, September 2, 2021 at 11:30 a.m. by videoconference. The
parties will be notified as soon as possible, and no later than 9:00 a.m. on Thursday,
Case 1:21-cv-00242-JDL Document 23 Filed 08/31/21 Page 2 of 2        PageID #: 190




September 2, 2021, as to whether the September 2, 2021 hearing on Plaintiffs’ Motion
to Proceed Using Pseudonyms will proceed.



SO ORDERED.

Dated: August 31, 2021


                                                     /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                         2
